840 F.2d 11Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Andrew L. NICHOLS, Defendant-Appellant.
No. 87-7300.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1987.Decided:  Feb. 9, 1988.

Andrew L. Nichols, appellant pro se.
Michael Eugene Winck, United States Department of Justice, for appellee.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Andrew J. Nichols appeals the district court's dismissal of his 28 U.S.C. Sec. 2255 motion.  Our review of the record discloses only one meritorious claim, which is that the district court did not fully comply with Fed.R.Crim.P. 32(c)(3)(D).  That rule states that a copy of the district court's findings concerning the defendant's objections to the presentence report "shall be appended to and accompany any copy of the presentence report thereafter made available to the Bureau of Prisons or the Parole Commission."    Submission of one copy of the findings with two copies of the presentence report did not comply with this requirement.  We therefore remand the case to the district court for an order directing that a copy of its findings be appended to all copies of the presentence report in the possession of the Bureau of Prisons or the Parole Commission.  In all other respects, we affirm the judgment below on the reasoning of the district court.  United States v. Nichols, C/A No. 2:87-0710 (S.D.W.Va. July 31, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and oral argument would not significantly aid the decisional process.


2
AFFIRMED AND REMANDED.